                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF NORTH DAKOTA

Mavis A. Wall,                     )
                                   )
              Plaintiff,           )         ORDER
                                   )
        vs.                        )
                                   )
Joseph A. Vogel, Jr., and Jan R.   )
Vogel Irrevocable Trust; Thomas J. )
Ingalls; and Matthew E. Ingalls,   )         Case No. 1:18-cv-178
                                   )
              Defendants.          )


       On July 1, 2019, the parties filed a Stipulation to Amend Scheduling/Discovery Plan. The

court ADOPTS the parties’ stipulation (Doc No. 39) and AMENDS the pretrial deadlines as

follows:

       1.     The parties shall have until December 1, 2019, to complete fact discovery and to file

              discovery motions.

       2.     The parties shall provide the names of expert witnesses and complete reports under

              Rule 26(a)(2) as follows: Plaintiff’s expert disclosures shall be due December 1,

              2019. Defendant’s expert disclosures shall be due January 14, 2020. Reports will be

              served on other parties, but not filed with the court.

       3.     The parties shall have until 75 days before trial to complete depositions of expert

              witnesses.

       4.     The parties shall have until March 1, 2020, to file other dispositive motions

              (summary judgment as to all or part of the case).

The court further ORDERS that final pretrial conference set for March 24, 2020, shall be


                                                1
rescheduled for September 21, 2020, at 9:00 a.m. The conference will be conducted via telephone

. To participate in the conference, counsel shall call the following number and enter the following

access code:

        Tel. No.: (877) 810-9415      Access Code: 8992581

Finally the court ORDERS that the jury trial set for April 6, 2020, shall be rescheduled for October

5, 2020, at 9:00 a.m. in Bismarck before Chief Judge Hovland (courtroom #1). A seven (7) day trial

is anticipated.

        Dated this 26th day of July , 2019.

                                                     /s/ Clare R. Hochhalter
                                                     Clare R. Hochhalter, Magistrate Judge
                                                     United States District Court




                                                 2
